CAUSE NO. 01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR
                                                                               FILED IN
JAVIER NOEL CAMPOS                        *    IN THE COURT OF APPEALS 1STcourtofappeals
Petitioner                                *                                Houston, texas
                                          *    FIRST JUDICIAL DISTRICT    ^      •
         vs.                              *                               FEB - 2 2015
THE STATE OF TEXAS                        *                               ^Z^^ *' PR,NE
Respondent                                *                           CLERK-     1
          MOTION FOR EN BANC RECONSIDERATION PURSUANT TO TRAP RULE 49.7

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, JAVIER NOEL CAMPOS, Petitioner in the above entitled and numbered

cause and respectfully moves this Honorable Court to order En Banc

Reconsideration of the Court's judgment pursuant to TRAP Rule 49.7 and would

show the Court the following:

 1.       Petitioner filed a timely notice of appeal. Petitioner filed his

      Appellant brief on April 25, 2014 and the State filed the Appelle brief on

      September 5, 2014. The Appeals Court affirmed Petitioner's conviction and

      issued it's opinion on January 13, 2015.

 2.       The State misconstrued the facts of the case to the Court and painted a

      false factual picture that contributed to the Court's ruling.

 3.       The Appeals Court erred in overruling Ground One. The State failed to

      establish that Petitioner sexually assaulted the complainant beyond a

      reasonable doubt. The complainant originally denied any abuse. Petitioner

      denied allegations. The State did hot produce any physical evidence or an

      eyewitness. No witness saw Petitioner do anything inappropriate to

      complainant. Ground One is a reversible error.

 4.       The Appeals Court erred in overruling Ground Two. The State went beyond

      the scope of an opening statement by introducing an inadmissible extraneous.

      The State violated Petitioner's Motion in Limine granted by the Court.


                                     page 1 of 5
      The Trial Court abused it's discretion by overruling defense counsel's

      objection and Motion for Mistrial. The State never introduced a police

      report during trial. The State's opening statement prejudiced Petitioner's

      trial process. Ground Two Is a reversible error.

 5.       The Appeals Court erred in overruling Ground Three and Four. Trial

      Court abused it's discretion in allowing Stephanie Jones to testify beyond

      the scops of an outcry witness over defense counsel's objection. Trial

      Court also abused it's discretion by allowing inadmissible hearsay testimony

      over defense counsel's objection. The testimony is not based on personal

      knowledge of the witness. Evidence of Petitioner's guilt is weak and Jones'

      testimony plays an important role in the determination of Petitioner's guilt.

      Jones' inadmissible hearsay testimony prejudiced Petitioner's trial process.

      Ground Three and Four are reversible errors.

 6.       The Appeals Court erred In overruling Ground Five and Six. Trial Court

      abused it's discretion by allowing inadmissible hearsay testimony of

      unproven text messages from unknown third party. The State did not introduce

      prro of the exsitence of the text messages nor that they were from

Petitioner. Testimony of the text messages prejudiced Petitioner's trial process.

      Ground five and Six are reversible errors.

7.        The Appeals Court erred in overruling Ground Seven. The State introduced

      correspondence between Petitioner and complainant. The complainant stated

      the letters were from Petitioner while he was in prision. After defense

      counsel's objection was sustained and request for jury instruction granted,

      counsel requested a mistrial. Trial Court abused it's discretion when it

      denied defense counsel's request. Testimony of the letters from Petitioner

      while in prison prejudiced Petitioner's trial process. Ah Instruction to


                                   page 2 of 5
      disregard can not cure the harm already done. Ground seven is a reversible

      errors.



8.        The Appeals Court erred in overruling Ground Eight. Trial Court abused

      it's discretion in denying Appellant's Theus Motion. Allowing the State to

      introduce Petitioner's prior convictions to impeach severely harmed him.

      The probative value of admitting Petitioner's prior convictions does not

      outweigh it's prejudicial effect. Alimiting instruction can not cure the

      harm caused by the introduction of Petitioner's prior convictions. The

      introduction prejudiced Petitioner's trial process. Ground Eight is a reversible

      error.



9.        The Appeals Court erred in overruling Ground Nine. Trial Court abused

      it's discretion by allowing the State to introduce Petitioner's 1992

      conviction (over tens years old) by taking a 2006 midemeanor conviction

      over defense counsel's objection. The misdemeanor assault is not a crime of

      moral turpitude making it improper to tack to the 1992 conviction. The

      probative value of the ihtroductidh of the 1992 conviction does not outweigh

      it's prejudicial effect. The introduction of the conviction prejudiced

      Petitioner's trial process. Ground Nine is a reversible error.

10.       The Appeals Court erred in overruling Ground Ten and Eleven. The Trial

      Court abused it's discretion by allowing the introduction of two misdemeanor

      convictions for impeachment purpose over defense counsel's objection.

      Neither conviction is a crime of moral turpitude. The Court stated,"I just

      think that has to be common sense in the law if assaulting a woman is a moral

      turpitude, you would think that assaulting a minor child is moral turpitude."

      The Court does not state any authorities, just assumptions. The probative

      value of the introduction of the two misdemeanor convictions does not


                                   page 3 of 5
      outweigh it's prejudicial effect. The introduction of the convictions

      prejudiced Petitioner's trial process. Ground Ten and Eleven are reversible

      errors.


11.       The Appeals Court erred in overruling Ground Twelve. Trial Court abused

      it's discretion by allowing the State to shift burden of proof to Petitioner

      over defense counsel's objection. The burden of proof is on the State. The

      State's argument to the jury is improper and not permissible. This put the

      jury in a position to consider Petitioner's guilt for failing to offer

      proof against the complainant. The State's improper argument prejudiced

      Petitioner's trial process. Ground Twelve is a reversible error.

12.       The Appeals Court erred in overruling Ground Thirteen. Trial Court

      abused it's discretion by cumulating Petitioner's prison sentences.

      Petitioner elected to have the jury assess punishment. The jury had a choice

      between 5 to 99 years of life; they chose sixtyeight years. Without stacking

      sentences, Petitioner is required to do thirtyfour years before being

      eligible for parole. By stacking Petitioner's sentences, the Court essentially

      overrid the jury's decision and gave him life in prison without the chance

      of parole. This is overkill and cruel punishment. Trial Court prejudiced

      Petitioher's trial process. Ground Thirteen ia s revesible error.

                                        Respectfully Submitted,


                                           ri&r N.
                                        Javier     Campos-I
                                                N. Campos-Petitioner
                                        Pro Se Representation
                                        T'DCJ No. 1854678
                                        3060 FM 3514
                                        Beaumont, TX. 77705




                                   page 4 of 5
                            CERTIFICATE OF SERVICE


   I, Javier N. Campos, certify that a true and correct copy of the foregoing
Motion was mailed to the District Attorney, Harris County, 1201 Franklin, Suite
600, Houston, Texas 77002 on this 27th day of January, 2015.

                                      Respectfully Submitted,


                                         /•i^er N.
                                      Javie'r"  N. Caofoos-Petitioner
                                                   G




                                 page 5 of 5
                                                                   'STCOURT OF4PPPai
                                                                     HOUSTON.^8
                               Javier Noel Campos                   FEB -2 20i5
                                TDCJ No. 1854678
                                   Stiles Unit
                                   3060 FM 3514
                               Beaumont, TX. 77705

                                January 27, 2015


Clerk
Court of Appeals
First District
301 Fannin St.
Houston, TX. 77002

Re: Motion for En Banc Reconsideration


Dear Clerk:

    Enclosed please   find Motion for Eh Banc Reconsideration. Please file it
and bring it to the   attention of the Court for consideration. Also, please
date stamp the copy   and return it to me in the SASE. If you have any questions
please feel free to   contact me at anytime at the above address.
                                         Respectfully Submitted,

                                                 a
                                         Javifer N. Qjfopos-Petitioner
                                                    Q^mipos-P
                                         Pro Se Representation




CC:
      Campos File
    RtcflvED    ~~
ST COURT OF APPEALS
 HOUSTON, TEXAS

  FEB - 2 2015                 (Clerk
HRISTOPHER A; PRINE
ERK.


                                                    ;:
                FILED IN
                               first Qtetrici-      -»>
        1ST COURT OF APPEALS
            5USTON, TEXAS      B>6\ Fannin Stfeet
          FEB ^2 2015
        CHRISTOPHER ASPRINE
       CLERK.